NUMBER 13-14-00530-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

ROBERTO CARDENAS,                                                           Appellant,

                                           v.

THE STATE OF TEXAS                ,                                          Appellee.


              On Appellant’s Motion to Abate Appeal and
          Remand to Trial Court to Enter Findings of Fact and
        Conclusions of Law on its Denial of Motion to Suppress.


                         ORDER OF ABATEMENT
               Before Justices Garza, Benavides and Perkes
                             Order Per Curiam
      Appellant, Roberto Cardenas, has perfected an appeal of his capital murder

conviction. See TEX. PENAL CODE ANN. § 19.03(a)(2) (West, Westlaw through 2013 3d

C.S.). He has filed a motion to abate the appeal and to remand to the trial court to enter

findings of fact and conclusions of law regarding the denial of a motion to suppress.
        Article 38.22, section 6 of the Texas Code of Criminal Procedure states in relevant

part:

        In all cases where a question is raised as to the voluntariness of a statement
        of an accused, the court must make an independent finding in the absence
        of the jury as to whether the statement was made under voluntary
        conditions. If the statement has been found to have been voluntarily made
        and held admissible as a matter of law and fact by the court in a hearing in
        the absence of the jury, the court must enter an order stating its conclusion
        as to whether or not the statement was voluntarily made, along with the
        specific finding of facts upon which the conclusion was based, which order
        shall be filed among the papers of the cause.

TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6 (West, Westlaw through 2013 3d C.S.). The

entry of such findings and conclusions is mandatory even when “neither party requested

written findings at any level of the proceedings, and the issue was not considered by the

lower court.” Vasquez v. State, 411 S.W.3d 918, 920 n.14 (Tex. Crim. App. 2013) (noting

that section 6 of article 38.22 is “‘mandatory in its language and . . . requires a trial court

to file its findings of fact and conclusions of law regarding the voluntariness of a

confession whether or not the defendant objects to the absence of such omitted filing).

        The record in this cause reflects that Cardenas filed a motion to suppress certain

statements he made to police on grounds that the statements were made involuntarily,

and that the trial court denied the motion but failed to file findings of fact and conclusions

of law in connection therewith. See id.

        Therefore, we hereby ABATE the appeal and REMAND the cause to the trial court

for entry of findings of fact and conclusions of law pursuant to article 38.22, section 6 of

the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6.

The trial court shall make its findings and conclusions within THIRTY days from the date

of this order, and the trial court shall cause a supplemental clerk’s record containing the



                                              2
findings and conclusions to be filed with the Clerk of this Court within SIXTY days from

the date of this order. The appeal will be reinstated upon receipt of the supplemental

clerk’s record and upon further order of this Court.


                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Order delivered and filed the
17th day of March, 2015.




                                             3